DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the claims filed on 2/26/2020.

Claim Objections
3.	Claim 16 is objected to because of the following informalities:
“a hinge structure” in claim 16 should be changed to “the hinge structure”.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-6, 10, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent 9,857,022 (hereinafter D1) in view of Mercier et al. U.S. Patent 9,591,778 (hereinafter D2).
Regarding claim 1, D1 teaches a mounting device (102; figure 9) for mounting an electronic device (101; figure 9), the mounting device comprising: 
a plate (main portion of 102) including a first surface (surface opposite of rear surface 106; figure 9) and a second surface (106; figure 9) opposite to the first surface, the first surface configured to receive (see figure 9) the electronic device; 
a hinge structure (11; figure 9) disposed on the second surface of the plate, the hinge structure including a hinge shaft (510; alternatively shown in figure 5B)  extending along the second surface; and 
a support member (22; figure 13) coupled to the hinge shaft, the support member including a first portion (230; figure 13) extending from the hinge shaft 

    PNG
    media_image1.png
    585
    495
    media_image1.png
    Greyscale


a rotary shaft extending from the second surface; wherein the hinge structure is configured to rotate about the rotary shaft.

D2, in the same field of endeavor, teaches a mounting device (60; figure 13a) for mounting an electronic device (10; figure 1).  The mounting device has a hinge structure (78; figure 13A) including a rotary shaft (66; figure 13A) and is configured to rotate about the rotary shaft.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further implement the mounting device of D1, such that the hinge structure would further include a rotary shaft extending from the second surface, as suggested by D2, such that hinge structure can be configured to rotate about said rotary shaft to further enhance the rotation capability of said mounting device.

Regarding claim 2, D1/D2 also teaches the mounting device of claim 1, wherein the plate includes a first pair of edges (see label in below figure 13 of D1) and a second pair of edges (see label in below figure 13 of D1) substantially perpendicular to the to the first pair of edges, and wherein the rotary shaft is 

    PNG
    media_image2.png
    592
    566
    media_image2.png
    Greyscale
  

Regarding claim 3, D1/D2 teaches the mounting device of claim 2, wherein the mounting device is configurable to a first position (see figure 11 of D1) where the one of the first pair of edges and the first portion of the support member are supported on the ground.
where the one of the second pair of edges and the first portion of the support member are supported on the ground.  
D2, in the same field of endeavor, further suggests a second position (shown in figure 5B of D2) where the one of the second pair of edges (top and bottom edge of 10; figure 5B of D2) and the first portion (12; figure 5B) of the support member are supported on the ground. 
As the result of the modification of D1 as suggested by D2, stated above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further implement the mounting device of D1 with second position where the one of the second pair of edges and the first portion of the support member would be supported on the ground, as suggested by D2, to provide support for portrait and landscape orientations of said device. 

 



Regarding claim 4, D1/D2 also teaches the mounting device of claim 3, wherein the second portion is configurable to make contact with the second surface of the plate in the first position and the second position (see figure 15).

Regarding claim 5, as resulted from the modification of D1 in view of D2 stated in the rejection of claim 3, (as can be visualized from figure 13 of D1 and figure 13a of D2) the rotary shaft would be disposed at an intersection of an extension line of the hinge shaft when the mounting device is in the first position and an extension line of the hinge shaft when the mounting device is in the second position.  

Regarding claim 6, D1/D2 also teaches the mounting device of claim 1, wherein the hinge structure includes: a hinge housing (space accommodating 21; figure 14a of D1) having the hinge shaft disposed therein; and a hinge member (211; figure 14a of D1) disposed in the hinge housing, the hinge shaft being formed on the hinge member, and wherein the hinge member is connected (see figure 14a of D1), at one side thereof, with the first portion (230; figure 14a of D1) of the support member and is connected, at an opposite side thereof, with the second portion (220) of the support member.  

Regarding claim 10, D1/D2 also teaches the mounting device of claim 6, wherein the hinge housing has a recess (the space where 21 is situated; figure 14a of D1) formed - 20 -therein in which part of the hinge shaft is disposed to support rotation of the hinge shaft. 
 
Regarding claim 15, D1/D2 also teaches the mounting device of claim 1, wherein the hinge structure further comprises a torsion spring (600; alternatively shown in figure 3B) applying an elastic force maintaining a rotation angle (implicitly taught) of the hinge structure, wherein the plate further includes a fixed shaft (520; figure 3B) formed on the second surface, and wherein the torsion spring is connected, at one side thereof, to the rotary shaft (510; figure 3B) and is connected, at an opposite side thereof, to the fixed shaft.  

Even though, D1/D2 does not specifically teach that the rotation angle is at substantially 0 degrees or substantially 90 degrees, however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust/derive such rotation angles, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, to optimize the In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 17, D1 teaches a mounting device (102; figure 9) for an electronic device (101; figure 9), the mounting device comprising: 
a plate (main portion of 102) including a first surface (surface opposite of rear surface 106; figure 9) and a second surface (106; figure9) opposite to the first surface, a first pair of edges (see label in above figure 13 of D1), and a second pair of edges (see label in above figure 13 of D1) substantially perpendicular to the first pair of edges, wherein the first surface is configured to receive (figure 9) the electronic device; 
a support member (22; figure 13), the support member extending from the second surface of the plate at an angle (see figure 13; angle between portion 20 and the 2nd surface), wherein the mounting device is configurable to a first position (shown in figure 11) in which the support member and one of the first pair of edges are supported on the ground.  

However, D1 does not teach a rotary shaft extending from the second surface and coupled to the plate so as to be rotatable; such that a second position in which the support member and one of the second pair of edges are supported on the ground, wherein the plate forms substantially the same angle with respect to the ground in the first position and the second position, and wherein the rotary shaft is formed at substantially the same distance from the one of the first pair of edges and the one of the second pair of edges.

D2, in the same field of endeavor, teaches a mounting device (60; figure 13a) for mounting an electronic device (10; figure 1).  The mounting device has a hinge structure (78; figure 13A) including a rotary shaft (66; figure 13A) and is configured to rotate about the rotary shaft.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further implement the mounting device of D1, such that the hinge structure would further include a rotary shaft extending from the second surface, as suggested by D2, such that hinge structure can be configured to rotate about said rotary shaft to further enhance the rotation capability of said mounting device.

D2 further suggests a second position (shown in figure 5B of D2) where the one of the second pair of edges (top and bottom edge of 10; figure 5B of D2) and 
As the result of the modification of D1 as suggested by D2, stated above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further implement the mounting device of D1 with second position where the one of the second pair of edges and the first portion of the support member would be supported on the ground, as suggested by D2, such that the plate would form substantially the same angle with respect to the ground in the first position and the second position, and wherein the rotary shaft is formed at substantially the same distance from the one of the first pair of edges and the one of the second pair of edges, to achieve support for portrait and landscape orientations of said device, if desired.

Regarding claim 18, D1 in view of D2 also teaches the mounting device of claim 17, wherein the support member includes a first portion (230; figure 13 of D1) configured to be supported on the ground in the first position and the second position, a second portion (220; figure 13 of D1) configured to contact with the second surface of the plate, and a hinge shaft (510; alternatively shown in figure 5B) disposed between the first portion and the second portion, and wherein the 

However, D1/D2 does not specifically teach that the support member is rotatably connected to the rotary shaft such that the hinge shaft in the first position and is substantially perpendicular to the hinge shaft in the second position.  
From figure 13a of D2, after the modification of D1 as suggested by D2, the modified final product would produce the hinge shaft in the first position being substantially perpendicular to the hinge shaft in the second position by adjusting and rotating said hinge structure in the guide track 70.
 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further implement the support member to be rotatably connected to the rotary shaft of D1/D2, such that the hinge shaft in the first position would be substantially perpendicular to the hinge shaft in the second position, as suggested by D2, to achieve portrait and landscape orientations of said electronic device.

Allowable Subject Matter
7.	Claims 7-9, 11-14, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the prior arts of record fail to teach, disclose or suggest the mounting device of claim 6, wherein the hinge housing includes a curved surface configured to face the support member, the mounting device further comprising a fastening plate disposed on the second surface of the plate and abutting a flat surface of the hinge housing, and wherein the hinge housing has an opening in which the hinge member is disposed.  

Regarding claim 12, the prior arts of record fail to teach, disclose or suggest the mounting device of claim 3, wherein the hinge structure includes a guide member formed in a position spaced apart from the rotary shaft at an interval, wherein the second surface of the plate has a guide recess, and wherein the guide member is inserted is inserted into the guide recess, and wherein the guide recess has a substantially circular arc shape.  

Regarding claim 16, the prior arts of record fail to teach, disclose or suggest the mounting device of claim 2, wherein the plate further includes a magnet that includes a first portion extending from the rotary shaft substantially parallel to the first pair of edges and a second portion substantially parallel to the second pair of edges, -21 -wherein the hinge structure includes a corresponding magnet that corresponds to the magnet, and wherein the corresponding magnet is configured to rotate the hinge structure magnet to be substantially parallel to the first pair of edges or substantially parallel to the second pair of edges.  

Regarding claim 19, the prior arts of record fail to teach, disclose or suggest the mounting device of claim 17, wherein the support member includes a guide member disposed at an interval from the rotary shaft, wherein the plate has a guide groove and the guide member inserts to the guide groove to guide rotation of the support member, wherein the guide groove includes a first end portion on which the guide member is located in the first position and a second end portion on which the guide member is located in the second position, and wherein an extension line from the first end portion to the rotary shaft is substantially perpendicular to an extension line from the second end portion to the rotary shaft.  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 

HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841